                    Case 1:20-cv-03292-MKV Representing
                                            Document      13 Filed
                                                        Management    07/10/20
                                                                   Exclusively       PageLaw
                                                                               in Workplace 1 of
                                                                                              and1Related Litigation
                                                       Jackson Lewis P.C.   ALBANY, NY           GREENVILLE, SC         MINNEAPOLIS, MN          PROVIDENCE, RI
                                                                            ALBUQUERQUE, NM      HARTFORD, CT           MONMOUTH COUNTY, NJ      RALEIGH, NC
                                                      44 South Broadway
                                                                            ATLANTA, GA          HONOLULU, HI*          MORRISTOWN, NJ           RAPID CITY, SD
                                                               14th Floor   AUSTIN, TX           HOUSTON, TX            NEW ORLEANS, LA          RICHMOND, VA
                                                   White Plains NY 10601    BALTIMORE, MD        INDIANAPOLIS, IN       NEW YORK, NY             SACRAMENTO, CA
                                                        Tel 914 872-8060    BIRMINGHAM, AL       JACKSONVILLE, FL       NORFOLK, VA              SALT LAKE CITY, UT
                                                                            BOSTON, MA           KANSAS CITY REGION     OMAHA, NE                SAN DIEGO, CA
                                                       Fax 914 946-1216
                                                                            CHICAGO, IL          LAS VEGAS, NV          ORANGE COUNTY, CA        SAN FRANCISCO, CA
                                                   www.jacksonlewis.com     CINCINNATI, OH       LONG ISLAND, NY        ORLANDO, FL              SAN JUAN, PR
                                                                            CLEVELAND, OH        LOS ANGELES, CA        PHILADELPHIA, PA         SEATTLE, WA
                                                                            DALLAS, TX           MADISON, WI            PHOENIX, AZ              ST. LOUIS, MO
                                                                            DAYTON, OH           MEMPHIS, TN            PITTSBURGH, PA           TAMPA, FL
                                                                            DENVER, CO           MIAMI, FL              PORTLAND, OR             WASHINGTON DC REGION
                                                                            DETROIT, MI          MILWAUKEE, WI          PORTSMOUTH, NH           WHITE PLAINS, NY
                                                                            GRAND RAPIDS, MI

                                                                            *through an affiliation with Jackson Lewis P.C., a Law Corporation


         MY DIRECT DIAL IS: (914) 872-6907
         MY EMAIL ADDRESS IS: MARY.SMITH@JACKSONLEWIS.COM

                                                                            July 9, 2020

         VIA ECF

         Hon. Mary Kay Vyskocil                                                                         USDC SDNY
         United States District Court                                                                   DOCUMENT
         Southern District of New York                                                                  ELECTRONICALLY FILED
         500 Pearl Street, Room 2230                                                                    DOC #:
         New York, NY 10007                                                                             DATE FILED: 7/10/2020

                                                    Re:        Shelby v. C. & J. Clark Retail, Inc., et al.
                                                               Case No.: 1:20-cv-03292

         Dear Judge Vyskocil:

                        We represent Defendants C. & J. Clark Retail, Inc. d/b/a Clarks and Mr. Benjamin
         Bunnell (improperly named as “Ben”) (collectively, “Defendants”) in the above-referenced matter.
         Pursuant to your Honor’s Individual Rules of Practice, we write to respectfully request an
         adjournment of the Initial Pretrial Conference, which is currently scheduled for July 29, 2020. We
         request an adjournment because the undersigned will be away on a family vacation the week of
         July 27th. We have conferred with counsel for the Plaintiff and they have no objection to our
         request. The Parties have not previously requested an adjournment in this matter. We propose the
         following alternate dates: August 5 or 12, 2020.

                          We thank the Court for its courtesy in this regard.

                                                               Very truly yours,

                                                               JACKSON LEWIS P.C.



                                                               Mary A. Smith


The Initial Pretrial Conference is rescheduled for August 19,
2020 at 10:30 AM. SO ORDERED


        7/10/2020
